Citation Nr: 0831521	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the appellant's claim for service connection for 
chronic schizophrenia.  

2.  Entitlement to service connection for chronic 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, Dr. G.K.-G., Dr. D.W., A.S., and A.H.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to August 1975.  
The appellant is his sister and custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

A videoconference hearing was conducted in August 2008; the 
undersigned Veterans Law Judge presided.  

The issue concerning service connection for chronic 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in July 2002 determined that new and 
material evidence had not been presented to reopen the 
appellant's claim.  The appellant was notified of that 
decision and did not file an appeal.  

2.  A January 2005 letter from a private counselor and the 
hearing testimony by another private counselor and a private 
psychologist in August 2008 are not cumulative or redundant 
of evidence that was of record at the time of the July 2002 
decision, and raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the July 2002 rating decision, which 
denied the appellant's claim for service connection for 
chronic schizophrenia, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  


The record shows that the RO last denied the appellant's 
claim in July 2002 on the basis that new and material 
evidence had not been presented to reopen her previously 
denied claim.  Evidence that was of record in July 2002 
included the veteran's service medical records, reports of 
private medical treatment dated from November 1988 through 
December 1990, and the report of a VA compensation 
examination conducted in February 2001.  The basis for the 
prior denials had been that the evidence did not show that 
the veteran had chronic schizophrenia during service or 
within one year after his separation from service.  

The evidence that has been added to the record since July 
2002 includes numerous private and VA treatment records, a 
police report dated in October 1987, a lay statement from an 
acquaintance of the appellant, the transcripts of two 
hearings at the RO before Decision Review Officers, and the 
transcript of a videoconference hearing before the 
undersigned Veterans Law Judge.  Of particular note in this 
case are a January 2005 letter from a counselor at HopeRidge 
Center for Behavioral Health and the videoconference hearing 
testimony of another counselor and a psychologist.  Each of 
those persons reviewed what appear to have been the veteran's 
service personnel records and his service medical records, as 
well as his post-service treatment records, and concluded 
that the service records reflected manifestations of 
schizophrenia during service, that the earliest available 
post-service treatment records reflected recurrent episodes 
of schizophrenia, and that the veteran's currently-diagnosed 
chronic schizophrenia had its origin while the veteran was in 
service.  

The above medical evidence must be accepted as true for 
purposes of determining whether new and material evidence has 
been presented.  Moreover, lack of evidence of schizophrenia 
during service, as well as lack of evidence that the 
veteran's current schizophrenia had its origin in service or 
within one year of his separation from service, was the 
precise reason for the prior denials.  

Clearly, the January 2005 letter and hearing testimony 
discussed above relate to an unestablished fact necessary to 
substantiate the appellant's claim - manifestations of 
schizophrenia during service and a relationship between those 
manifestations and a current disability.  Further, that 
evidence was not of record at the time of the July 2002 
rating decision which was the last prior denial of the claim.  
Moreover, that evidence is not cumulative or redundant of 
evidence of record in July 2002.  Finally, the Board finds 
that the evidence raises a reasonable possibility of 
substantiating the appellant's claim.  

Accordingly, the Board concludes that the evidence that has 
been received since the July 2002 rating decision is new and 
material, and that the claim for service connection for 
chronic schizophrenia is reopened.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  However, the record does reflect that the 
notice that has been provided to the appellant has fully 
complied with all legal requirements.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Nevertheless, in light of the 
favorable action taken herein concerning this issue, the 
appellant is not prejudiced by the Board's consideration of 
the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 
391-92 (1993).  A detailed discussion of VA's compliance or 
noncompliance with these requirements is not necessary.  


ORDER

New and material evidence having been presented, the claim 
for service connection for chronic schizophrenia is reopened; 
to this extent, the appeal is allowed.  


REMAND

Having reopened the appellant's claim, the next step is for 
the Board to proceed with evaluating the merits of the claim, 
but only after ensuring that the duty to assist the claimant 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  

Although the new and material evidence appears on its face to 
be favorable to the appellant's claim, the Board observes 
that the January 2005 letter was from a counselor, rather 
than a physician, and that one of the witnesses at the 
videoconference hearing was also a counselor.  The other 
hearing witness was a psychologist; the weight of her 
testimony, however, may be reduced by the fact that her 
opinion linking the veteran's current schizophrenia to 
service was couched in equivocal terms.  See Obert v. Brown, 
5 Vet. App. 30 (1993); see also Bloom v. West, 12 Vet. App. 
185 (1999).  

Specifically, the counselors and the psychologist stated that 
they reviewed the veteran's service records, including 
records pertaining to his proficiency scores and charges - 
and apparent conviction - regarding unauthorized leave, with 
resultant incarceration.  Those records formed one of the 
primary bases for the examiners' favorable opinions.  But the 
claims file does not contain any service personnel records.  
So, if the appellant or the veteran has any such records in 
their possession, they should submit them, and the veteran's 
official service personnel records should be obtained to 
enable a proper assessment of the above opinions.  

Moreover, although the above opinions appear to be credible 
and competent, the Board finds that the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  A medical opinion is needed, after a 
comprehensive review of the file, as to whether the service 
records reflect manifestations of a psychiatric disorder 
during service and whether the veteran's current 
schizophrenia is related to those manifestations.  
Nevertheless, the veteran's current psychiatric diagnosis is 
well established and the appellant's contentions have been 
adequately stated.  Therefore, an examination of the veteran 
himself is not necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ask the appellant to submit any 
service personnel records, including 
records pertaining to the veteran's 
proficiency scores and charges - and 
apparent conviction - regarding 
unauthorized leave, with resultant 
incarceration, and any other service 
records in her or the veteran's 
possession.  

2.  Request the veteran's service 
personnel records from the appropriate 
source.  

3.  Then, send the claims file to a 
psychiatrist to obtain a medical opinion.  
The examiner should review the claims 
file - in particular, any service 
records that were received pursuant to 
this remand, plus the January 2005 letter 
from a private behavioral counselor, as 
well as the testimony of another 
counselor and a psychologist during the 
August 2008 videoconference hearing.  Ask 
the examiner to provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the veteran's currently diagnosed 
schizophrenia was first manifest during 
service (either clinically or otherwise) 
or within one year after his separation 
from service, or that his current 
schizophrenia is otherwise related to 
service.  The opinion should be supported 
by adequate rationale.  If the opinion is 
unfavorable to the appellant's claim, the 
examiner should distinguish his or her 
opinion from the opinions of the private 
counselors and psychologist in the 
January 2005 letter and at the August 
2008 hearing, to the extent possible.  

4.  Then, readjudicate the appellant's 
claim on the merits, considering all of 
the evidence of record.  If the claim is 
not granted to the appellant's 
satisfaction, provide her and her 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


